DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 11, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bakhtazad et al., US 10,602,119.
In regard to claim 1, Bakhtazad et al., US 10,602,119, discloses a computer-implemented method of calibrating an imaging system in real-time, comprising: 
under control of stored program instructions executed using a processor, obtaining a first reading by a first sensor (see column 10, lines 35-50: a first camera is triggered 204 to obtain a first image); 

by executing the instructions, using the dynamic link to control the exposure time of the second sensor (see figure 5A and column 11, lines 9-43); 
by executing the instructions, obtaining a second reading by the second sensor during the controlled exposure time (see figure 5A and column 11, lines 59+); 
wherein the method is performed by one or more computing devices (see column 8, lines 7-44 and column 10, lines 35-40: processing unit 40  controls the imaging system).
In regard to claim 2, Bakhtazad et al., US 10,602,119, discloses the computer-implemented method of Claim 1, wherein the obtaining the first reading, the establishing, the using, and the obtaining the second reading are performed using a processor of an unmanned aircraft system (UAS) during one UAS mission (see column 1, lines 6-55).
In regard to claim 9, Bakhtazad et al., US 10,602,119, discloses the computer-implemented method of Claim 1, wherein the imaging system is coupled with an unmanned aircraft system (UAS) (see column 1, lines 6-55).
In regard to claim 11, Bakhtazad et al., US 10,602,119, discloses an imaging system comprising: 
a first sensor (see figure 3B, element 10: camera 1 and column 8, lines 44-56), 

a system control board (see figure 2, element 40) all communicatively coupled together (see column 8, lines 7-44 and column 10, lines 35-40); 
wherein the first sensor is configured to obtain a first reading (see column 10, lines 35-50: a first camera is triggered 204 to obtain a first image); 
wherein the system control board is configured to: 
establish a dynamic link (see column 6, lines 28+: plurality of communication signal links) between the first reading and an exposure time of the second sensor (see column 10, lines 41-55: the MIPI image communication signal link of the second camera is activated 206); 
use the dynamic link to control the exposure time of the second sensor (see figure 5A and column 11, lines 9-43); 
wherein the second sensor is configured to obtain a second reading during the controlled exposure time (see figure 5A and column 11, lines 59+).
In regard to claim 12, Bakhtazad et al., US 10,602,119, discloses the imaging system of Claim 11, wherein communication between the first sensor, the second sensor, and the system control board is provided in real-time during one unmanned aircraft system (UAS) mission (see column 1, lines 6-55).
In regard to claim 19, Bakhtazad et al., US 10,602,119, discloses the imaging system of Claim 1, wherein the imaging system is coupled with an unmanned aircraft system (UAS) (see column 1, lines 6-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakhtazad et al., US 10,602,119, in view of Thompson et al., US 20190329903.
In regard to claim 10, Bakhtazad et al., US 10,602,119, discloses the computer-implemented method of Claim 9.  The Bakhtazad reference does not specifically disclose wherein the first sensor is an upwards looking sensor on the UAS and the second sensor is a downwards looking sensor on the UAS.
Thompson et al., US 20190329903, discloses a UAS with multiple upward-facing cameras and multiple downward facing cameras with overlapping fields of view (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Bakhtazad et al., US 10,602,119, in view of Thompson et al., US 20190329903, wherein the first sensor is an upwards looking sensor on the UAS and the second sensor is a downwards looking sensor on the UAS, in order to provide the user with stereoscopic computer vision in a plurality of directions for viewing to provide easier control of the device. 
In regard to claim 20, Bakhtazad et al., US 10,602,119, discloses the imaging system of Claim 19. The Bakhtazad reference does not specifically disclose wherein the 
Thompson et al., US 20190329903, discloses a UAS with multiple upward-facing cameras and multiple downward facing cameras with overlapping fields of view (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Bakhtazad et al., US 10,602,119, in view of Thompson et al., US 20190329903, wherein the first sensor is an upwards looking sensor on the UAS and the second sensor is a downwards looking sensor on the UAS, in order to provide the user with stereoscopic computer vision in a plurality of directions for viewing to provide easier control of the device.

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170085755, discloses a camera system with a plurality of cameras controlled by a central control module.  US 20180184073, discloses an imaging system with a plurality of camera that produce stereoscopic images.  US 20180025518, discloses an unmanned air vehicle system that controls a main camera and sub camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697